Response to arguments

1.     The request for reconsideration has been considered but does NOT place the application in condition for allowance because: This is in response to an Applicant Arguments/Remarks Made on 03/11/2021.


Applicant arguments

Applicant arguments page 9-10
Claims 1-18 were rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter. This rejection is respectfully traversed.
The independent claims specify that the first thermal simulation is performed using a three-dimensional thermal model of the printed circuit board, as described, for example, in specification paragraph 0036.
The Office Action indicates that the limitation “computing an effective thermal conductivity property value for the whole or the section of the layer of the printed circuit board based on a difference between the first heat transfer rate and the second heat transfer rate” could be performed in the human mind or with the aid of a pencil and paper, and so falls within the “mental processes” grouping of abstract ideas.
As noted in the previous response, this particular action cannot be taken in isolation and, in the context of the claim as a whole, cannot be performed as a “mental process.
The Office Action responds:
In the previous rejection, examiner has determined whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the steps of the subject matter eligibility analysis for evaluating whether a claim is drawn to patent-eligible subject matter. Applicant need to argue the first, consistent with the MPEP sections related to subject matter eligibility. The applicant has not explained why the steps as claimed under subject matter eligibility. In step 2A prong 1 ‘computing an effective thermal conductivity property value ... based on a difference between the first heat transfer rate and the 
The Office Action is incorrect. MPEP § 2106.04(11), discussing Step 2A, describes that the Examiner must “review[] the entire application disclosure and constru[e] the claims in accordance with their broadest reasonable interpretation.” The question in Step 2A is whether the claim as a whole is directed to a judicial exception. In Prong 1, the question is whether the claim “recites” a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon).
The Office Action indicates that this question was considered in the context of the claim limitation “computing an effective thermal conductivity property value ... based on a difference between the first heat transfer rate and the second heat transfer rate,” suggesting that merely computing “based on a difference” of two heat transfer rates could be performed in the human mind and thus was a “mental process” judicial exception.
The Office Action overlooks the instruction of MPEP § 2106.04(a)(2)(III)(A): “A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process” (boldface and capitalization in original). In the instant claim, even if the step of “computing an effective thermal conductivity property value” limitation could be performed mentally, the processes of “performing a first thermal simulation on a whole or a section of the printed circuit board, using a three-dimensional thermal model of the printed circuit board” and “performing a second thermal simulation on the whole or the section of the printed circuit board” cannot practically be performed in the human mind, so, as the MPEP dictates, the claim as a whole does not recite a mental process.
Applicant respectfully notes that all of the examples described in MPEP § 2106.04(a)(2)(III)(A) of processes that were found to recite mental processes involved claims where the entire claim process could be performed mentally. See Electric Power Group v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016); University of Utah Research Foundation v. Ambry Genetics, 11A F.3d 755 (Fed. Cir. 2014); Classen 
These simulation processes are not merely performing a mental process on a generic computer, performing a mental process in a computer environment, or using a computer as a tool to perform a mental process, since these processes - and the claims as a whole - cannot practically be performed in the human mind so they are not “mental processes” at all.


Examiner response
Unlike the MPEP examples of several claims that solved a problem in computer technology, this claim invention in combination of other elements does not provide for an improvement in the functionality of the computer and that the computer is merely the tool used to implement the abstract idea. The claim do not contain any additional elements individually and in combination that integrate the judicial exception into a practical application. Claims 1 and 13 start with collecting/manipulating data (thermal analysis) performing by simulation using mathematical relationships/formulas (abstract idea) and end with another of data by simulation using mathematical relationships/formulas (another abstract idea). A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); Thus, limitations in claims 1 and 13 are considered individually and as a whole do not provide the "inventive concept" sufficient to transform the claim into something more than a math/ algorithm abstract concept itself.



Applicant arguments page 11-12
Even if this were a recitation of a judicial exception, the next step is Prong 2, which asks does the claim recite additional elements that integrate the judicial exception into a practical application? The claims absolutely integrate any alleged “mental process” judicial exception into a specific, practical application of computing an effective thermal conductivity property value for a layer of a printed circuit board, using rates calculated from multiple thermal simulations of the printed circuit board, using a three-dimensional thermal model of the printed circuit board in one case and replacing a layer of the printed circuit board with a layer made of a dielectric material in the other case.
Each of the independent claims describes performing a first thermal simulation on a whole or a section of the printed circuit board, using a three-dimensional thermal model of the printed circuit board, to derive a first heat transfer rate for a heat flow from one side of the whole or the section of the printed circuit board to an opposite side of the whole or the section of the printed circuit board under a temperature difference. While specific implementations, such as described in Claim 6, would use a three-dimensional computational fluid dynamics (CFD) software tool, any thermal simulation as claimed must be performed using appropriate hardware and software, particularly using a three-dimensional thermal model of the PCB, as now claimed. There is not concept of a “thermal simulation” performed mentally or with pencil and paper. These features not only preclude a “mental process” but are “significantly more” than any alleged abstract idea.
Further, each of the independent claims describes performing a second thermal simulation on the whole or the section of the printed circuit board to derive a second heat transfer rate for a heat flow from the one side of the whole or the section of the printed circuit board to the opposite side of the whole or the section 

Again, this thermal simulation cannot be performed mentally or with pencil and paper, and certainly not while replacing a layer of the printed circuit board with a layer made of a dielectric material having a size equal to the layer of the printed circuit board, as claimed. These features not only preclude a “mental process” but are “significantly more” than any alleged abstract idea and integrate any alleged “mental process” into a practical application.
The claim as a whole is therefore necessarily limited to and integrated into a specific, practical application. Rather than simply a “mental process” of computing an effective thermal conductivity property value based on a difference between the first heat transfer rate and the second heat transfer rate, as the Office Action appears to allege, the claimed process is specifically limited to and integrated into the specific, practical application of computing an effective thermal conductivity property value for a layer of a printed circuit board, using rates calculated from thermal simulations of the printed circuit board, using a three-dimensional thermal model of the printed circuit board in one case and replacing a layer of the printed circuit board with a layer made of a dielectric material in the other case.
As discussed in MPEP § 2106.04(d), even if the single step that describes computing an effective thermal conductivity property value were regarded as “mental process” judicial exception, the claim as a whole is more than a drafting effort designed to monopolize the exception - it is limited to the practical application of determining effective thermal conductivity of a printed circuit board using specific thermal simulations. The claims, as a whole, do not and cannot “monopolize” any judicial exception.
The analysis required by the MPEP clearly indicates that the claims as a whole do not recite a judicial exception as they cannot be practically be performed in the human mind, that any alleged judicial exception is integrated into a specific practical application, and the claims do not an cannot “monopolize” any judicial exception. The claims are directed to statutory subject matter.

Examiner response
For the step 2A prong 2, the Examiner considers the claim elements individually and as a whole or combination to determine whether they provide an "inventive concept" that is enough to transform the claim into something significantly more than the abstract idea itself. At best, independent claims 1 and 13 is implemented by processor. The processor are simply a software program utilizing math/ equation/ matrix relationships to carry out the claim invention. As stated in Alice, 134 S.Ct. at 2358, the mere recitation that the claimed invention is implemented by using mathematical relationships/formulas or generic hardware/computer does not transform the abstract idea into patent-eligible subject matter, See Alice, 134 S. Ct. at 2355-56. Generic computer components such as processor, computer readable memory recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. These are just generic computer components performing generic computer functions, and therefore they do not amount to more than the claimed abstractions. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology. The steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit in computing an effective thermal conductivity (judicial exception). It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   
The use of three-dimensional computational fluid dynamics (CFD) software tool for thermal simulation is well-understood, routine and conventional techniques employed in the field of computer-based design techniques (see Andonova et al., “INVESTIGATION OF THE EFFECTIVE THERMAL CONDUCTIVITY OF PCB”, Electronics 2006). The features of replacing a layer of the printed circuit board with a layer made of a dielectric material having a 



Regarding applicant argument for prior art rejection

II. CLAIM REJECTION UNDER 35 U.S.C. § 103
Among other features, each of the independent claims describes that two thermal simulations are performed on the same printed circuit board (either the whole PCB or the section of the PCB), and in the second thermal simulation, a layer of the printed circuit board is replaced with a layer made of a dielectric material having a size equal to the layer of the printed circuit board. Such a feature is not taught or suggested by any combination of the references.
For this feature, the Office Action refers to Andonova, stating, “See page 72-73, fig 1 and fig 2(a)-The top layer of PCB on fig 1, on which the components are mounted, is a glass epoxy layer. [Corresponds to the replacing the top layer copper of the PCB with the dielectric material (i.e., glass epoxy) which is equal in size]”. Office Action, page 16. Andonova describes:
Consider a 50 mm x 50 mm x 1.6 mm PCB with two (35 pm thick) internal copper layers and a copper layer on the solder (bottom) side (17 pm thick) as shown in Fig. 1. The internal copper layers are positioned uniformly in the PCB thickness. The top and sides of this PCB are insulated and the convection heat transfer coefficient and air temperature on the bottom side are 10 W/mOC and 200C. The top layer of this PCB, on which the components are mounted, is a glass-epoxy layer. Since the thermal conductivity of glass-epoxy is very low, this layer creates a large conduction thermal resistance against the heat flow into and through the PCB. Fig. 2(a) shows the computed temperature contours in this PCB with a 5 mm x 5 mm heat source centrally located on it. The heat source dissipates 2 W. A large temperature gradient is seen near the heat source as a result of high conduction resistance. If the 
Here, Andonova simply describes that the PCB it is discussing happens to have a glass-epoxy top layer, but has no discussion that this top layer was used to replace anything in the PCB. There is no discussion, disclosure, or suggestion of performing two thermal simulations on the same PCB, while replacing a layer of the PCB with a dielectric layer when performing the second thermal simulation.
Instead, Andonova discloses something quite different - that it performed simulations of two different PCBs: Two different representations of a PCB were simulated with the Computational Fluid Dynamics (CFD) software ANSYS [6], The first consisted of a square PCB, whose length was between 50 mm and 70 mm, modeled with details of the copper and glass-epoxy layers. A square shape heat source (5 mm x 5 mm to 45 mm x 45 mm) was centrally located on the topside of this PCB. The second model was similar to the first except that a single object with an effective parallel and an effective normal thermal conductivity represented the PCB. Andonova, page 74.
Again, at no time does Andonova suggest any thermal simulation in which a layer of the printed circuit board is replaced with a layer made of a dielectric material having a size equal to the layer of the printed circuit board.
The Office Action again makes its own conjecture, referring to Andonova and stating, “[i]f the thermal conductivities of copper and glass epoxy are 390 W/mO C and 0.25 W/mO C respectively, Equation 1 give the parallel thermal conductivities kp,e = 21.56 W/mOC for the 1DM model of this PCB. [corresponds to the second thermal conductivity obtained for the PCB model when the top layer is replaced with glass epoxy layer(i.e., dielectric material])” Office Action, page 17. Andonova’s Equation 1 reflects the parallel thermal conductivity for the PCB as a single object having both copper layers and glass-epoxy layers. Applying Equation 1 does not, however, suggest replacing any layer of the PCB with a dielectric layer - it specifically accounts for the conductivities of both the copper layer(s) and the glass-
The Office Action responds that “Under the broadest reasonable sense, examiner found the first scenarios is different than the second scenario because of the replacement of copper layer and change to glass epoxy later which is the same things as replacing the top layer copper of the PCB with the dielectric material (i.e., glass epoxy) which is equal in size.” Office Action, page 8. Applicant is unfamiliar with any legal standard regarding the “broadest reasonable sense.” The broadest reasonable interpretation of the actual claim language is required to use the plain language of the claims, consistent with the specification - that the second thermal simulation replaces a layer of the printed circuit board with a layer made of a dielectric material having a size equal to the layer of the printed circuit board. This is not what Andonova describes. Andonova clearly illustrates two different PCBs in Figs. 1 and 3:
Fig. 3 Printed circuit board with two internal copper layers, a copper layer on the component side and a copper layer on the solder side.
Fig. 1: Printed circuit board with two internal copper layers and a copper layer on the solder side.
Both of Andonova’s PCBs have two internal copper layers and a copper layer on the solder side. The PCB of Fig. 3 has an additional copper layer on the component side as compared to the PCB of Fig. 1. Conversely, the PCB of Fig. 1 has removed a copper layer on the component side as compared to the PCB of Fig. 3. None of the copper layers of Fig. 1 are replaced with a dielectric layer in Fig. 3 (and, conversely, none of the copper layers of Fig. 3 are replaced with a dielectric layer in Fig. 1). The Office Action’s analysis is not supported in Andonova and Andonova does not teach or suggest the independent claim features.
As described in the specification, the claimed processes can be used to determine the in-plane effective thermal conductance values in both x and y directions of a specific circuit board. The claim processes accomplish this using the layer-replacement techniques (also referred to as a subtractive layer method) as described in the specification. Andonova’s examples of different PCBs with additional/fewer layers is not 

Examiner response
The claimed do not provide the special replacement techniques such as subtractive layer method as applicant argues. The claim merely suggest the first layer is replaced with another layer information in the PCB. 
For the first limitation “performing first simulation…” Examiner cited the Page 72-73 and Fig 3 of Andonova. There are also situations in which the component (top) side of a PCB, or at least part of it, is covered with a layer of copper. Component side is the the top side of PCB filled with the copper layer. 2(b) shows the computed temperature contours in a 50 mm x 50 mm x 1.6 mm PCB with two internal copper layers, a copper layer on the solder side, and a copper layer on the component side. The internal copper layers are positioned uniformly in the PCB thickness. A 5 mm x 5 mm heat source, dissipating 2 W, is centrally located on the component side as shown in Fig.3. The effective parallel thermal conductivities of such a model for this PCB are kp,e = 25.83 W/m0C [Corresponds to the first thermal conductivity obtained for the PCB model. Fig 2b shows the copper layer on top surface of PCB. 
For the second limitation “performing second simulation…with dielectric material”. Examiner cited the 72-73, fig 1 and fig 2(a)-The top layer of PCB on fig 1, on which the components are mounted, is a glass epoxy layer. Since the thermal conductivity of glass-epoxy is very low [corresponds to the properties of the dielectric material], this layer creates a large conduction thermal resistance against the heat flow into and through the PCB. Fig. 2(a) shows the computed temperature contours in this PCB with a 5 mm x 5 mm heat source centrally located on it. If the thermal conductivities of copper and glass epoxy are 390 W/m0 C and 0.25 W/m0 C respectively, Equation 1 give the parallel thermal conductivities kp,e = 21.56 W/m0C for the 1DM model of this PCB. In the first scenario, examiner found the first simulation is performed with the top layer of copper on PCB and the calculated parallel thermal  of such a model for the PCB is kp,e = 25.83 W/m0C. In the second scenario, examiner found the second simulation is performed with the top layer of glass-epoxy (or dielectric material) and the calculated parallel thermal conductivities for such a model for the PCB is kp,e = 21.56 W/m0C. Fig 1 and fig 3 represents the same PCB that were simulated and the only difference between the two is the simulated representation. Fig 1 shows the simulation with dielectric material when copper layer is replaced and fig 3 represents the simulation with copper layer (without replacement). According to the thermal simulation described above, examiner found the first simulation is different than the second simulation because of the replacement/removal of copper in the top layer and change to glass epoxy later which is the same things as replacing the top layer copper of the PCB with the dielectric material (i.e., glass epoxy) which is equal in size. The specifications has not explicitly defined the different layers in the printed circuit board. Examiner consider the layers (top, bottom, internal and side) as the section of the printed circuit board as shown in fig 1 and 3. Fig 2 (a) describe the situation when there is no copper layer on the top surface of the printed circuit board. Fig 2 (b) describe the situation in the printed circuit board with the top surface with the copper layer. 


Conclusion

2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128